DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 11/07/2022 is acknowledged.  The traversal is on the grounds that there are no alternate ways to make the product of Group I.  This is not found persuasive because, as noted in the restriction requirement, the product of Group I could be made by another and materially different process, specifically one without the steps of allowing coats to cure in the sequence claimed, or tightening a light source. For example, the layers could be cured together, could be cured separately and then attached to each other or layered in sequence, or produced by any other method of layering substrates. Further, group I only notes a light “attached” to the pen, and such attachment can be produced my several different methods other than “tightening,” such as with a variety of different mechanical or adhesive connection means. Further, examiner notes that similar claim language used in a method claim vs. an apparatus claim can result in different inventions due to how the claims must be interpreted. Specifically, in this case, product by process recitations in the apparatus claim holds little weight, since prior art only need meet the end structure, not the process of construction. However, when recited in a method claim the process language or method step must be taught in the prior art. For instance, applying a first coating to a substrate and a second coating to the first coat need not be taught, only the end product of these three layers connected. A product with this end structure where, for instance, the first coat is applied to the second coat, and then this double layered structure is applied to the substrate would still meet the claim limitations since it meets the end structure. This necessary interpretation difference leads to different searches, and classification, and creates a burden on the examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/07/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US PGPub. No. 2010/0248585 A1) in view of Nakashima2 (US Patent No. 6,953,345) and Kinberg (US Patent No. 4,988,301).
In Reference to Claim 1
 	Nakashima teaches (Claim 1) A system providing a phosphorescent liquid writing surface, the system comprising: a pad comprising at least one substrate (item 3, fig. 4) wherein a first coating is applied on at least one of the at least one substrates (item 8, fig. 4); a second coating applied to the first coating (item 4, fig. 4); and a pen comprising a cylindrical tube (item 15, fig. 6) with a tip on one end (item 13, fig. 6) and [] defining a refillable reservoir wherein the reservoir may be filled with a liquid [] (paragraphs 0068 and 0159); wherein one of the coatings is a [fluorescent] coating (item 8, fig. 4, paragraph 0151, and paragraphs 0038 and 0039, teaching the non-color changeable layer can be fluorescent) and one of the coatings alternates between transparent and opaque depending on the presence of a liquid (item 4, fig. 4, paragraph 0155).
	Nakashima fails to teach the opening with removable cap and phosphorescent material of claim 1. 
	Nakashima2 teaches (Claim 1) an opening on the other end; and a cap is removably attached to the opening (item 78 and opening to item 72 where item 78 is located, fig’s 6-22); 
Kinberg teaches (Claim 1) using a material that is phosphorescent (column 2 lines 64-68).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the liquid filled drawing device of Nakashima with the feature of an opening and cap as taught by the liquid filled drawing device of Nakashima2 for the purpose of more easily being able to fill the device with fluid, replace internal components, and provide proper liquid flow out of the device as taught by Nakashima2 (summary), making the device easier to use, more reliable, and more attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the drawing pad toy of Nakashima with the feature of using a phosphorescent material as taught by the device of Kinberg for the purpose of using one of several known types of known luminescent materials as taught by Kinberg (column 2 line 64 – column 3 line 4), making the device more convenient to produce, and more attractive to the manufacturers. 
	Further, the examiner notes that it has been held that the selection of a known material based on its suitability for its intended use ins an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Nakashima teaches using a fluorescent material for the non-color changing layer, and, since Nakashima2 teaches that luminescent, fluorescent, iridescent, phosphorescent, and glowing are similar or synonymous types of materials (i.e. they all glow), merely claiming a phosphorescent material instead of a fluorescent material is an obvious matter of engineering design choice, and not a patentable advance. 

In Reference to Claims 2, 3, and 5
 	The modified device of Nakashima teaches all of claims 1 as discussed above. 
Nakashima further teaches (Claim 2) The phosphorescence and liquid toy according to claim 1, wherein the [first] coating is [fluorescent] (item 8, fig. 4, paragraph 0151, and paragraphs 0038 and 0039, teaching the non-color changeable layer can be fluorescent; also note, “phosphorescent” taught above in Kinberg);
 	(Claim 3) wherein the [second] coating is liquid reactive material which includes silica and resin and is transparent when wet (paragraphs 0152, 0155, 0024 and 0027);
(Claim 5) wherein the liquid is water, tonic or luminous ink (0155 and 0159).
Nakashima fails to teach the second coating being the fluorescent / phosphorescent coating and the first coating being the liquid reactive coating of claims 2 and 3. 
	Kinberg teaches a second or top coating being a fluorescent / phosphorescent coating (item 13, fig. 2, column 2 line 61-68).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the glowing drawing pad of Nakashima with the feature of making the fluorescent coating the second coating as taught by the drawing pad of Kinberg for the purpose of creating a different type of writing / background contrast as taught by Kinberg (summary), making the device more interesting and attractive to the users. 
	Further, it has been held that reversal of parts is an obvious matter of engineering design choice. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). And, rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Reversing the layers so that the water reactive layer is the first or second layer and the fluorescent / phosphorescent layer is the first or second layer would produce a reversal of the effect, but the device would operate substantially the same way, therefore, this is an obvious matter of engineering design choice, and not a patentable distinction. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Nakashima2, Kinberg, and further in view of Yasuda et al. (US Patent No. 9,937,434 B2).
In Reference to Claims 4 and 6
Nakashima teaches all of claim 1 as discussed above. 
Nakashima further teaches (Claim 4) wherein the [device] has a light removably attached to it (item 5, fig. 4; paragraphs 0042, 0044, 0046, 0047; it is “attached” therefore, it can be detached or removed);
(Claim 6) wherein the light is ultraviolet light or black light (paragraph 0009 lines 39-40).
Nakashima fails to teach the light being connected to the pen of claim 4. 
Yasuda teaches (Claim 4) a light source being connected to a pen (abstract and fig. 2; column 3 lines 25 - 41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the glowing drawing device of Nakashima with the feature of a light on the drawing element as taught by the glowing drawing device of Yasuda for the purpose of allowing the device to have more controllable light irradiating qualities as taught by Yasuda (background and summary), making the device more interesting and attractive to the users. 
	The examiner further notes that is has been held that rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Nakashima teaches a light source for directing light at the drawing surface, merely providing this light on the pen instead of somewhere on or in the drawing surface device does not appear it would have any modification on the operation of the device and is, therefore, not a patentable distinction. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711